Citation Nr: 0639109	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for melanoma, to 
include as due to Agent Orange exposure.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a stomach 
condition.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  He also has unverified reserve service with the 
U.S. Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
aforementioned claimed disorders.  

In January 2006, the veteran testified at a Travel Board 
hearing in Jackson, Mississippi, before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing is of 
record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for hearing loss, stomach 
reflux, and service connection for melanoma, to include due 
to Agent Orange exposure.  The veteran maintains that all of 
these disabilities occurred as a result of service.  He 
indicated that melanoma was caused by exposure to Agent 
Orange, his stomach reflux first began while stationed in 
Vietnam, and that his hearing loss began in service and has 
become progressive since that time.  

A review of the record indicates that the veteran claims to 
have served with the Air National Guard from 1972 to 2000.  
He states that he has retired from the Air National Guard.  
He also related at his January 2006 Travel Board hearing that 
he worked full time as a National Guard employee, but also 
served on active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) during the time he worked for 
the Air National Guard.  He also alleged that his melanoma 
and/or hearing loss could have begun during ACDUTRA or 
INACDUTRA.  In order to properly adjudicate the claim of 
service-connection, for the aforementioned claimed disorders, 
it is imperative that all periods of active duty, ACDUTRA and 
INACDUTRA be verified.  Additionally, all medical records 
from his period of active service and ACDUTRA/INACDUTRA 
should be obtained.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the National Personnel 
Records Center (NPRC), the U. S. Air 
National Guard, or any other appropriate 
agency, to verify all of the veteran's 
periods of active duty, ACDUTRA, and 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
Additionally, it should be verified if 
the veteran was treated for any of the 
claimed disorders during a period of 
active duty, ACDUTRA or INACDUTRA, until 
his retirement from the U.S. Air National 
Guard in 2000.  All service medical 
records during his active military 
service, ACDUTRA and INACDUTRA should be 
obtained and associated with the claims 
folder.  If no service records can be 
found, or if they have been destroyed, a) 
ask for specific confirmation of that 
fact and b) request that the veteran 
submit any verification of his periods of 
active duty, ACDUTRA and INACDUTRA and 
associated medical records showing 
treatment for the claimed disorders.  

3.  If the veteran's ACDUTRA and 
INACDUTRA period(a) are verified, and 
there is any medical evidence that shows 
that he had treatment for any of the 
aforementioned disorders during such 
service, the veteran should be provided 
VA dermatology, gastrology, and audiology 
examinations.  The claims folder should 
be reviewed by each examiner prior to the 
examination of the veteran.  All 
indicated studies should be provided.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's claimed disorders 
occurred during a period active duty, or 
ACDUTRA/INACDUTRA.  To assist the 
examiner in addressing this question, 
provide he/she with a list of all of the 
veteran's periods of ACDUTRA/INACDUTRA.  
Only service during active duty, ACDUTRA, 
or INACDUTRA should be noted.  Treatment 
during any other U.S. Air National Guard 
should not be considered.  A complete 
rationale for any and all opinions 
provided must be made.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  





